Citation Nr: 0629518	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  06-18 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a cardiovascular 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
December 1945.
This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which denied the benefit sought on appeal.


FINDING OF FACT

The competent medical evidence does not demonstrate that the 
veteran's current cardiovascular disability is related to his 
service.


CONCLUSION OF LAW

Service connection for a cardiovascular disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).
Here, the RO sent correspondence in May 2004 that discussed 
specific evidence, the particular legal requirements 
applicable to the claim, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the adjudication in the April 2006 
statement of the case.

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained a 
medical examination in relation to this claim.  Thus, the 
Board finds that VA has satisfied both the notice and duty to 
assist provisions of the law.

Turning to the relevant law, a claimant with active service 
may be granted service connection for a disease or disability 
either incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  
Certain chronic diseases, like cardiovascular disease, may be 
presumed to have been incurred during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and transitory" 
in nature.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for a cardiovascular 
disability.  Although competent medical evidence demonstrates 
that the veteran currently has a cardiovascular disability, 
the evidence does not demonstrate that it was incurred in or 
aggravated by service or that any cardiovascular disability 
manifested to a compensable degree within one year following 
the veteran's separation from service.

The veteran's service medical records are void of any 
complaints, symptoms, findings, or diagnoses attributed to a 
cardiovascular disability.  The separation examination of 
December 1945 notes a "normal" cardiovascular system and 
provides that the veteran was "physically qualified for 
release from active duty."

The post-service cardiology medical records consist of 
private treatment records from 1959 to 1997.  During that 
time, the veteran was treated primarily by one cardiologist 
who later provided an opinion that linked his coronary heart 
disease to service.  An April 1959 record provides that the 
veteran had a "possible angina pectoris in the past, [that] 
has been more prominent for at least 1-2 years."  The 
veteran's EKG was normal.  In early January 1969, the veteran 
was diagnosed as having "hypercholesterolemia with 
questionable coronary artery disease," however tests 
provided findings that were "insufficient to establish a 
diagnosis of coronary insufficiency."  In August 1982, the 
veteran was treated for "increasing difficulty with anginal 
pain."  The veteran underwent coronary artery bypass graft 
surgery in 1982 and 1992.  In 1997, he received a stent 
placement.

In a March 2004 private medical opinion, the veteran's 
internist opined that the veteran's heart disease was 
service-connected.  The cardiologist suggested that as a WW 
II veteran, the veteran was subjected to the high fat, high 
cholesterol diet of WWII soldiers which led to coronary heart 
disease.  The cardiologist stated that "[t]hese are 
undisputed, well-established facts, confirmed by autopsy 
studies on young battle casualties."  The medical opinion 
was not accompanied by medical studies confirming these 
facts.

A VA examination was conducted in July 2004.  The examiner 
noted that on June 2004, the veteran underwent a permanent 
pacemaker placement.  Upon examination, the examiner 
diagnosed the veteran's condition as follows:  
1) hypertension since 1997, non-military related; 2) coronary 
artery disease, status post myocardial infarction, 1982 and 
1992; 3) post-coronary artery bypass graft times two vessels, 
1982 and re-do in 1992 which was three vessels by the 
veteran's history; 4) post-percutaneous transluminal coronary 
angioplasty in 1997 with stent placement for coronary artery 
disease, no angina since that time; and 5) coronary 
insufficiency by the veteran's history.

The examiner provided that the "service medical records did 
not indicate that the veteran had any cardiac problems and no 
conditions consistent with hypertension."  The examiner 
opined that "it is not as likely as not that the veteran's 
coronary artery disease developed during active military 
duty."  The examiner further opined that the "[veteran's] 
coronary heart disease is due to a lifetime of 
arteriosclerosis" noting that the "[veteran's] active heart 
disease became symptomatic at 61, which is a natural 
expectation for an elderly population and not related to the 
military.  Finally, there were no active symptoms of chest 
pain until age 36 in 1957 when he sought treatment.  With 
respect to the claim that the veteran's condition was caused 
by a poor diet, the examiner explained that "stress and diet 
are not major risk factors for coronary heart disease."  The 
examiner provided a thorough analysis of any possible 
connection of the veteran's cardiovascular disease to service 
in the 10-page examination report. 

The July 2004 VA examination report is the most persuasive 
evidence in this case.  That examiner opined that the 
veteran's heart disease is not the result of his service.  
The opinion that it is not likely that the veteran had 
coronary artery disease in service was made by a VA examiner 
and was based upon review of the claims file that included 
the veteran's service medical records, private treatment 
records, and the private medical opinion.

The Board has considered the opinion expressed in the March 
2004 private medical opinion that the veteran's heart disease 
is service connected.  However, while that report has 
probative value, it was not rendered based on a thorough 
review of the entire claim file and is unsupported by 
supporting clinical data.  In the March 2004, opinion, the 
veteran's retired internist explained that he did not have 
the veteran's medical records for review, which would include 
the veteran's service medical records being unavailable for 
review.  The internist's opinion that the veteran's heart 
disease was due to a high fat, high cholesterol diet in World 
War II was discounted by the VA examiner.  The lack of 
supporting clinical evidence of the private medical opinion 
makes it less probative than the VA examiner's opinion.

The veteran's service medical records are void of any 
diagnoses of a cardiovascular disability.  The post-service 
medical records are negative for any evidence of a 
cardiovascular disability within one year of separation from 
active duty.  Further, while the competent medical evidence 
does show that the veteran now suffers from a cardiovascular 
disability, it includes a competent medical opinion that the 
cardiovascular disability is not due to the veteran's 
service.  The Board finds that opinion more persuasive than 
the private examiner's opinion linking the veteran's 
cardiovascular disability to service.

The Board recognizes the veteran's contention as to the 
diagnosis and relationship between service and the 
cardiovascular disability.  Lay statements are considered to 
be competent evidence when describing the features or 
symptoms of an injury or illness.  See Falzone v. Brown, 8 
Vet. App. 398, 405 (1995).  As a layperson, however, the 
veteran is not competent to provide an opinion requiring 
medical knowledge, such as a diagnosis, or an opinion 
relating to medical causation and etiology that requires a 
clinical examination by a medical professional.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  As a result, the 
veteran's assertions do not constitute competent medical 
evidence that the cardiovascular disability began during, or 
is a result of, service.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim and service 
connection for a cardiovascular disability is denied.


ORDER

Entitlement to service connection for a cardiovascular 
disability is denied



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


